                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


HANCOCKWHITNEY CORPORATION
                                                                    CIVIL ACTION
 VERSUS

 JULIAN PAUL BOURGEOIS NO.: 20-00028-BAJ-EWD




                      TEMPORARY RESTRAINING ORDER

      Considering Plaintiff Hancock Whitney Corporation's Motion for Temporary

Restraining Order against Defendant Julian Paul Bourgeois, and the legal

arguments and evidence submitted therewith, the Court finds that there is evidence

of immediate and irreparable injury to Plaintiff, for which there is no adequate

remedy at law and for which damages are incalculable. Without the relief granted

below, Plaintiff will continue to suffer irreparable harm, which outweighs any

potential harm to Defendant. The Temporary Restraining Order below will not

disserve the public interest.


      IT IS ORDERED that:

      1. Defendant Julian Paul Bourgeois and all persons or entities acting in

          concert with him are restrained, enjoined, and prohibited from violating liis

          Employee Confidentiality and Non-Solicitation Agreement dated December

          3, 2012 ("Agreement"), attached as Exhibit 1 to the Verified Complaint for

          Injunctive and Other Relief;
2. Defendant Julian Paul Bourgeois and all persons or entities acting in


   concert with him are restrained, enjoined, and prohibited from, directly or


   indirectly, acting alone or with others, soliciting or attempting to solicit,

   inducing to leave or diverting or attempting to induce to leave or divert from


   doing business with Plaintiff Hancock Whitney Corporation, or any of its

   subsidiaries or affiliated companies, any customer with whom Defendant

   Julian Paul Bourgeois had professional contact, for whom he had

   responsibility or with respect to whom he was privy to any information

   during his employment with Plaintiff Hancock Whitney, which prohibition

   shall remain in effect through January 23, 2020, at 12:01 am, in the

   Louisiana parishes named on Exhibit A to the Agreement;

3. Defendant Julian Paul Bourgeois and all persons or entities acting in

   concert with him are restrained, enjoined, and prohibited from servicing

   any customer of Plaintiff Hancock Whitney for whom he had responsibility

   or with respect to whom he was privy to any information during his

   employment with Plaintiff Hancock Whitney, which prohibition shall

  remain in effect through January 23, 2020, at 12:01 am, in the Louisiana

  parishes named on Exhibit A to the Agreement;

4. Defendant Julian Paul Bourgeois and all persons or entities acting in

  concert with him are restrained, enjoined, and prohibited from divulging,

  revealing) discussing, publishing, disseminating, or communicating


  Plaintiff Hancock Whitney's confidential customer data, customer and
          prospect names and contact information, financial portfolios, financial


          account information, financial needs, investment preferences, established


          business relationships, and other Confidential Information as defined in

          the Agreement;

       5. Defendant Julian Paul Bourgeois and all persons or entities acting in

          concert with him are restrained, enjoined, and prohibited from using or


          permitting use of, for his/their benefit or the benefit of third parties,

          Plaintiff Hancock Whitney's confidential customer data, customer and

          prospect names and contact information, financial portfolios, financial


          account information, financial needs, investment preferences, established


          business relationships, and other Confidential Information as defined in

          the Agreement;

      6. Defendant Julian Paul Bourgeois is restrained, enjoined, and prohibited

          from making or inducing others to make any oral or written statements to


          Plaintiff Hancock Whitney's customers that are negative, derogatory, or


          disparaging about Plaintiff Hancock Whitney, its products, management,

          and/or employees.


      IT IS FURTHER ORDERED that Plaintiffs Motion for Preliminary

Injunction shall be heard before the Court on Wednesday, January 22, 2020, at 2:00

PM.


      IT IS FURTHER ORDERED that this Order shall not be effective unless and

until Plaintiff executes and files a bond with the Clerk in the amount of $5,000.00.
      IT IS FURTHER ORDERED that Plaintiff shall serve a copy of this Order

on Defendant forthwith.




                                                        yA
                          Baton Rouge, Louisiana, this ' ^ ^day of January, 2020




                                    JUDGE BRIAN AV*^CSON
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA




                                       4
